Citation Nr: 1445523	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  11-16 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 50 percent for major depressive disorder with anxiety, recurrent, and panic disorder without agoraphobia.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for major depressive disorder with anxiety, recurrent, and panic disorder without agoraphobia (hereinafter referred to as MDD) and assigned an initial 50 percent rating for this disability retroactively effective from February 26, 2007.  He disagrees with this initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In February 2014, in support of his claim for a higher rating for this disability, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a "Travel Board Hearing."  During the hearing, the Veteran testified that he had been "medically retired" from his last job at the Department of Corrections - partly owing to the several medications he takes, some, though admittedly not all, specifically for treatment of his service-connected MDD.  Consequently, there additionally is a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, the Board resultantly held this appeal in abeyance for 30 days following the hearing to allow him time to obtain and submit records from the Social Security Administration (SSA) since he additionally testified during the hearing that he had been awarded benefits from this other Federal Agency on account of his several disabilities, including his MDD at issue (though admittedly also for other disabilities as well).  And although since submitted, it does not appear the Board has all of these SSA records.  The Board therefore is remanding, rather than immediately deciding, these claims to obtain these additional records.



REMAND

The additional SSA records that have been associated with the electronic portion of the Veteran's claims file contain most of the exhibits referenced in the SSA's decision.  But it does not appear that all of the SSA records were submitted, as a Disability Questionnaire completed by Dr. J.F. (marked as Exhibit 13F), which was relied upon heavily by the SSA in granting benefits, was not included.  Exhibits 4F, 8F, and 15F, also referencing the Veteran's psychiatric disorder, were not included either.  Thus, these additional SSA records must be obtained before deciding this appeal.

Accordingly, these claims are REMANDED for the following action:

1.  Ask the Veteran whether he has received any additional treatment since August 2013 for his MDD, and, if he has, to authorize VA to obtain all identified records that are not already in his claims file.

2.  Contact SSA and obtain Exhibits 4F, 8F, 13F, and 15F referenced in the November 2013 decision granting the Veteran SSA disability benefits.  Document all requests and responses in the claims file concerning these additional records.

3.  Upon receipt all additional records, again review the file, including the reports of the VA examinations in June 2014.  And after completing any necessary additional development, readjudicate these claims in light of all additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims being remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

